Citation Nr: 0735003	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 22, 2000, 
for the award of a 60 percent rating for service-connected 
back disability and for the award of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2, 2003, rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, inter alia, granted entitlement to 
TDIU effective March 22, 2000.  This case was remanded by the 
Board in January 2006 for additional development.  

A review of this case's recent procedural history is 
warranted before addressing the underlying issue.  The 
veteran was awarded TDIU in an April 2, 2003, rating 
decision.  That rating decision was predicated on a decision 
made by the RO and announced in a supplemental statement of 
the case (SSOC) prepared the same day as the April 2003 
rating decision.  The April 2, 2003, SSOC showed that an 
increased evaluation for the veteran's service-connected back 
disability to 60 percent was warranted, thus allowing for the 
grant of entitlement to TDIU.  The RO concluded that the 
effective date for each award should be March 22, 2000, the 
date of receipt of a claim for an increased rating for the 
veteran's service-connected back disability.  See 38 C.F.R. 
§ 3.400 (2007).  

The veteran filed a notice of disagreement in May 2003 in 
which he indicated that he was disagreeing with the effective 
date set by the RO.  Although the RO had taken action by way 
of the SSOC to increase the rating for the back disability 
and assign an effective date of March 22, 2000, a statement 
of the case (SOC) was not thereafter issued as to the 
effective date for the award of the 60 percent rating, 
apparently because the veteran had referred to his 
disagreement with a "rating decision" dated April 2, 2003, 
not with the April 2, 2003, SSOC.  The result was that the 
April 2004 SOC was limited to the question of entitlement to 
an earlier effective date for the award of TDIU, when it 
should also have included the question of an earlier 
effective date for the award of the 60 percent rating for the 
veteran's back disability.  

The Board accepted the veteran's May 2003 notice of 
disagreement as to the effective date assigned for both the 
award of TDIU and with respect to the effective date for the 
award of a 60 percent rating for the back disability because 
both were adjudicated on April 2, 2003, and because the 
veteran had disagreed with both of those adjudications.  
Because the RO had not addressed the effective date for the 
60 percent rating in a SOC, and because the outcome of the 
claim for an earlier effective date for TDIU in this case is 
intertwined with the effective date question regarding the 60 
percent rating, the case was remanded to the RO for further 
action, to include issuance of a SSOC to cure the procedural 
omission noted above.  This procedural defect was cured in 
the course of the remand with the issuance of a SSOC in June 
2007, and the case is now returned and properly before the 
Board for appellate review.

(Although an appeal for higher ratings for service-connected 
disabilities had previously been developed, when the veteran 
appeared for a hearing before the undersigned in May 2005, 
his representative made it clear that the only issues the 
veteran desired the Board to consider were the effective date 
questions mentioned above.)


FINDING OF FACT

It is not ascertainable before March 2003 that a 60 percent 
rating was warranted for service-connected back disability or 
that TDIU was warranted.  


CONCLUSION OF LAW

The criteria for an award of an effective date prior to March 
22, 2000, for entitlement to a 60 percent rating for service-
connected back disability or for TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002 and September 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The VA also provided a SOC and an SSOC reporting the results 
of its reviews of issues on appeal and the text of the 
relevant portions of the VA regulations.  The veteran was 
also apprised of the changes in the criteria for evaluating 
disabilities of the spine that had become effective September 
23, 2002, and that were therefore in effect at the time of 
the April 2003 rating increase decision.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  

The law provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is, as here, 
rated at 60 percent or more for a single service-connected 
disability and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

At a May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran affirmed that he does not dispute the 
assignment of the 60 percent disability rating for his back 
disability.  He contends, however, that the effective date of 
the award should be earlier than March 22, 2000.  As noted in 
the introduction, because the award of TDIU was predicated on 
the increase in the disability rating for the veteran's back 
disability, the effective date for that 60 percent award is 
necessarily intertwined with the TDIU effective date, and 
must also be addressed here.  

The veteran's first claim of entitlement to TDIU was received 
on August 12, 1998.  In that claim, the veteran certified 
that he had last been employed in May 1997, working as a 
limousine driver for 80-90 hours per week with one employer, 
and then for 30 hours per week for another employer for the 
last month.  

Entitlement to TDIU was denied in a rating decision dated in 
April 1999.  A 20 percent rating was awarded for the back 
disability.  That denial was based on the facts of record 
that showed that the veteran's unemployability at the time 
was not due to his service-connected disabilities, which at 
that time included a back disorder rated at 20 percent 
disabling and a foot disorder rated as 10 percent disabling.  
The rating decision noted that the veteran had been 
hospitalized three times between late 1997 and the end of 
December 1998 for alcohol, cocaine, and heroin dependence, 
cannabis abuse, and history of major depression.  A cited VA 
social-industrial survey dated in February 1999 indicated 
that the veteran's ethanol/drug abuse and diagnosed 
antisocial personality behaviors were what prevented him from 
being gainfully employed.  The veteran did not appeal the 
April 1999 denial of entitlement to TDIU or award of the 20 
percent rating for the back disability, and that decision is 
thus final.  38 C.F.R. § 20.1103 (2007).  

The veteran's next application for entitlement to TDIU was 
received on March 22, 2000.  Entitlement to TDIU and to an 
increased evaluation for his service-connected back and foot 
disabilities were denied in a rating decision dated in August 
2000.  The veteran appealed the denials.  After he failed to 
report for two scheduled examinations, the claims were again 
denied in a rating decision dated in April 2001.  The veteran 
was rescheduled to be examined in June 2001, but, though he 
reported at the assigned time and place, he did not stay to 
be examined.  The three claims were therefore denied again in 
a rating decision dated in September 2001.  

The veteran was finally examined for his spine disability in 
March 2003.  The report of that examination resulted in the 
assignment of a 60 percent evaluation for the veteran's back 
disability and for TDIU, as explained in the Introduction, 
above.  The effective date was established as March 22, 2000, 
the date of the claim that led to the appeal of the back 
disability.  

An award of TDIU is, in effect, an increase in disability 
compensation.  The effective date of an award of disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o).   

Here, as noted, the veteran's claim was denied in a rating 
decision dated in April 1999.  His claim for increase was 
received on March 22, 2000.  The RO has awarded this date as 
the effective date of entitlement to the 60 percent rating 
and for TDIU.  Although certain VA records have been received 
that post-date the April 1999 denial, which may be construed 
as a claim for increase, such as a September 1999 orthopedic 
clinic note from the Hines VA medical center, the salient 
point to be made is that entitlement to an increase was not 
ascertainable until 2003 when the veteran was examined by VA 
for compensation purposes.

The old criteria for rating disc syndrome required that the 
disability be pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief in order for a 60 percent 
rating to be assigned.  38 C.F.R. § 4.71a (1999).  In 
September 1999, for example, the veteran's pain was only 
intermittent with occasional radiation down the right leg.  
It was noted that an epidural injection one year ago had 
provided significant relief for 6 months.  Spasms or 
persistent symptoms such as seen in cases where there is only 
little intermittent relief were not shown.  The veteran 
thereafter did not report or consent to examination by VA for 
several years.  

With regard to evidence of entitlement to an increase, the 
only medical evidence of record that even suggests 
unemployability due to his service-connected disabilities is 
a very brief May 1998 To Whom It May Concern note by J.V., 
M.D., stating that the veteran was being seen at the Hines VA 
hospital for diagnoses of cocaine dependence and sacral 
herniated discs, that the veteran had significant impairment 
in his ability to ambulate as a result of the back and leg 
pain he was experiencing, and that the veteran was then being 
evaluated by the orthopedic surgery service.  Until the 
veteran's treatment was developed and implemented, said Dr. 
V., the veteran was unable to work.  A copy of this statement 
was received in September 1999, but the original of this 
document was already of record when the RO addressed the 
claims in April 1999.  As noted above, the April 1999 
decision is final and cannot be revised on the same factual 
basis.  

As noted, the veteran was afforded a social-industrial survey 
in February 1999.  The details of that assessment need not be 
repeated here, except to reiterate that the examiner's 
opinion was that is was the veteran's drug and alcohol abuse 
and antisocial personality behaviors that were preventing him 
from gainful employment.  No mention was made in the survey 
opinion regarding a nexus between the veteran's service-
connected disabilities and his unemployability, though it was 
noted that the veteran, who had used a cane during the 
survey, was later observed walking without his cane, albeit 
with a limp.

The veteran failed to report for scheduled back and feet 
examinations scheduled in October 1999, and there is no other 
medical evidence of record until after the effective date 
already assigned by the RO-March 22, 2000.  As noted 
already, the medical evidence relating to the back or 
unemployability, which was received after the prior final 
denial in April 1999, does not establish entitlement.  

The Board notes that, even after the currently assigned March 
22, 2000, effective date, there is evidence that supports the 
conclusion that the veteran was not unemployable.  For 
example, an August 2000 Residual Capacity Examination Report 
from the State of Illinois shows that, at that time, the 
veteran's residual capacity was limited only by his need for 
assistance in transfer and/or walking, to lifting weights 
more than 15 pounds, and to standing no more than 15 minutes, 
with no bending, twisting, or stooping.  No mention was made 
as to unemployability.  

The detailed report of a July 2001 VA examination of the 
veteran's back and foot disabilities specifically opined 
that, although the veteran could not perform work requiring 
heavy lifting he could perform desk-type work, and was 
therefore not unemployable.  

A different examiner had the same opinion based on his 
September 2002 examination of the veteran.  Specifically, the 
physician opined that the veteran could not perform work 
requiring heavy lifting or prolonged standing of more than 20 
minutes, but that he could perform desk-type work, and was 
therefore not unemployable.  

Thus, the evidence shows that, while the veteran may have 
been unemployable prior to the currently assigned effective 
date for TDIU, that unemployability was due to his 
nonservice-connected disabilities related to substance abuse, 
and not to his service-connected disabilities.  The evidence 
also shows that it was not until the March 2003 examination 
showed a worsening of the veteran's back disability that the 
back rating was increased to 60 percent, which in turn 
triggered award of TDIU.  

The veteran's representative contends that the evidence of 
record shows that the veteran was unable to work at the time 
he filed his first claim for unemployability in August 1998, 
and that the effective date therefore should be at least that 
early.  As discussed above, however, the record clearly shows 
that the veteran's unemployability was not related to his 
service-connected disabilities, as it must be for award of 
TDIU, but to his nonservice-connected substance abuse.  
Additionally, the April 1999 decision that addressed these 
issues is final.

On consideration of all of the evidence of record and the 
arguments of the veteran and his representative, the Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date.  This is so, as 
explained above, because entitlement to the 60 percent rating 
or TDIU was not ascertainable until March 2003.


ORDER

Entitlement to an effective date earlier than March 22, 2000, 
for the award of a 60 percent rating for service-connected 
back disability or for award of a total disability rating 
based on individual unemployability due to service-connected 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


